Citation Nr: 1415168	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for damaged urethra.

2. Entitlement to service connection for urethral cancer, claimed as secondary to damaged urethra.

3. Entitlement to service connection for prostate cancer, claimed as secondary to damaged urethra.

4. Entitlement to service connection for bladder cancer, claimed as secondary to damaged urethra.


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1962.

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. In that decision, the RO denied entitlement to service connection for damaged urethra, urethral cancer, prostate cancer, and bladder cancer.

In July 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In a December 2011 decision, the Board denied the Veteran's claims.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a June 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case.  

The appeal is being remanded to the RO.  VA will notify the Veteran if further action is required.



REMAND

In the June 2013 Memorandum Decision, the Court noted that although physician's assistants "may provide competent nexus opinions generally," in light of the Veteran's genitourinary conditions, the RO's December 2010 examination request explicitly required that an oncologist or urologist review the Veteran's claims file.

Here, the Veteran's January 2011 VA examination was conducted by a physician's assistant.  While the examiner consulted with a specialist from the Armed Forces Institute of Pathology, Genitourinary Department, before providing a medical opinion, the Court noted that it was unclear whether this specialist reviewed the Veteran's claims file. 

While the Board's decision acknowledged that the January 2011 VA examiner consulted with a specialist, it did not address whether the probative value of this opinion was lessened "by the fact that it appears to contravene the RO's express requirement of [an] oncologist or urologist claims file review." See Memorandum Decision, page 5.  The Court held that "this failure renders the Board's statement of reasons or bases inadequate to facilitate judicial review." Id. 

In the now-vacated December 2011 decision, the Board found that the VA examiner's opinion was adequate for adjudication purposes and the Court did not find any fault with this finding.  However, based on arguments from the Veteran's attorney, and out of an abundance of caution, the Board finds that an additional medical opinion is required. 

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should arrange for a urologist or oncologist to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any urethra, prostate or bladder disability had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  

The examiner should specifically comment on the October 2008 opinion from Dr. R.M., the August 2011 opinion from Dr. K.K., and the January 2011 VA examination report.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. Then, in light of the Memorandum Decision, the RO should review the obtained medical opinion to ensure adequacy and compliance with the above remand instructions, to include whether the opinion was provided by a urologist or oncologist. 

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


